Citation Nr: 1426769	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  05-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than January 21, 2003, for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, before June 1, 2004.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board described this claim's lengthy procedural history in its February 2011 remand.  The procedural history is hereby incorporated into this decision by reference.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including additional VA medical records, are relevant to the issues on appeal and have been reviewed by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The issue of entitlement to an initial evaluation in excess of 50 percent for a service-connected acquired psychiatric disorder, to include PTSD, for the portion of the appeal period prior to June 1, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran filed his first claim for service connection for a nervous disorder on September 8, 1988.  He had signed the claim on August 31, 1988.

2.  A February 1989 rating decision denied the Veteran's claim for service connection for a nervous condition because there was no evidence that the Veteran's anxiety disorder with depression was related to his military service.  There was notice and no appeal was taken.

3.  In association with a subsequent claim additional service personnel records were received and medical records revealed findings of PTSD.

4.  Additional service department records require reconsideration of the February 1989 rating action and retroactive studies have indicated that PTSD was present at the time of the initial September 1998 claim.

5.  There was no prior claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

The requirements for an effective date of September 8, 1988, but no earlier, for the grant of service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue decided herein, the Veteran has been provided all notice and assistance needed under the provisions of the Veteran's Claims Assistance Act (VCAA).  See 38 U.S.C.A. § 5100 et. seq.  Further, he is represented by an attorney and the claim is essentially granted in full, so there is no prejudice in proceeding to the merits.

The Veteran's initial claim for service connection for a nervous disorder was received by the VA on September 8, 1988.  The document was signed by the Veteran on August 31, 1988, and this apparently lead to reference to an August 1988 claim in a prior remand.  The date of the claim is actually the date it is received by the VA.  See 38 C.F.R. § 3.1(r).  At that time, the Veteran's service treatment records, post-service records, and current findings were on file.

By a February 1989 rating decision, service connection was denied.  It was held that the Veteran's anxiety was unrelated to service.  The Veteran was notified and did not appeal.

In association with a subsequent claim for service connection benefits, VA received relevant service personnel records after the February 1989 rating decision, including documents detailing the Veteran's bronze star awards and citations for his military service.  These documents existed at the time of the previously denied claim but were not associated with the file until the Veteran submitted the documents in August 2003.  These documents required reconsideration of the previous February 1989 rating decision.
 
Pursuant to the February 2011 remand, the RO obtained a retroactive opinion regarding whether the Veteran had an acquired psychiatric disorder in February 1989.  After reviewing the Veteran's claims file, the examiner noted that the Veteran was diagnosed with posttraumatic stress disorder at that time and opined that it was at least as likely as not due to his fear of hostile military or terrorist activity and the Veteran's active military service.  

The Veteran also submitted an opinion from another VA psychiatrist.  This doctor reviewed the Veteran's claims file and found that it was at least as likely as not that the Veteran developed posttraumatic stress disorder while in Vietnam.  The psychiatrist cited three factors for his opinion: stress from extensive combat experiences, daily combat, and a bronze star; symptoms found in the Veteran's medical records; and the Veteran's self-reports and failed marriages.  The psychiatrist further opined that the Veteran most likely met criteria for a diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual III or IV had they been in effect in 1970.  Therefore, the psychiatrist concluded that that Veteran was at least as likely as not suffering from posttraumatic stress disorder when he filed his claim in 1988.

The Veteran had posttraumatic stress disorder that was related to his combat experiences in Vietnam when he filed his claim for benefits in September 1988.

Given these facts, the appropriate date for the assignment of service connection for PTSD is September 8, 1988.  There is no earlier claim nor other legal basis shown for assignment of an earlier effective date.


ORDER

Entitlement to an earlier effective date of September 8, 1988, but no earlier, for the award of service connection for posttraumatic stress disorder is granted.


REMAND

The Board finds that the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for a service-connected acquired psychiatric disorder, to include PTSD, for the portion of the appeal period prior to June 1, 2004, is inextricably intertwined with his claim for an earlier effective date for an acquired psychiatric disorder, to include PTSD.  Therefore, adjudication of this claim must be deferred pending completion of appropriate actions following the grant of benefits outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After determining the Veteran's disability evaluation for his service-connected acquired psychiatric disorder effective September 8, 1988, readjudicate this claim.  If the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


